The following order has been entered on the motion filed on the 27th of June 2018 by Plaintiff for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 28th of June 2018."
Upon consideration of the petition filed by Plaintiff on the 27th of June 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 28th of June 2018."